DETAILED ACTION
This communication is response to the application filed12/22/2020. Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2021 and 08/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 5, 8, 9, 13, and 15-17 are objected to because of the following informalities:  
In claim 5, “RO” recited in line 6 should be changed to “physical random access channel occasion (RO)”.
In claim 8, physical random access channel occasion RO recited in lines 3-4 should be changed to  “physical random access channel occasion (RO)”. 
In claim 9, physical random access channel occasion RO recited in lines 3-4 should be changed to  “physical random access channel occasion (RO)”. “OFDM” recited in line 3 should be changed to “orthogonal frequency division multiplexing (OFDM)”.
In claim 13, “RO” recited in line 6 should be changed to “physical random access channel occasion (RO)”.
In claim 15, physical random access channel occasion RO recited in lines 3-4 should be changed to  “physical random access channel occasion (RO)”. “OFDM” recited in line 3 should be changed to “orthogonal frequency division multiplexing (OFDM)”.
In claim 16, physical random access channel occasion RO recited in lines 3-4 should be changed to  “physical random access channel occasion (RO)”. “OFDM” recited in line 3 should be changed to “orthogonal frequency division multiplexing (OFDM)”.
In claim 17, “User equipment” recited in line 1 should be changed to “A user equipment”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 8-11, 13, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent 9,980283 to Li et al. (hereafter Li).

Regarding claim 1, Li discloses a random access channel RACH resource selection method, applied to user equipment (see Li, Fig 3 and Fig 4) and comprising: 
after a random access process is triggered, selecting, based on obtained RACH resource configuration information (see Li, Col 5 lines 7-10: determining, by the user equipment, according to the information about the PRACH resource band or resource band pair, a PRACH used to carry the random access preamble signal of the user equipment; Col 17 lines 3-10: before the UE transmits a random access preamble signal, the base station needs to transmit a PRACH parameter to the UE; Col 19 lines 33-34: A UE receives a PRACH parameter transmitted by a base station; Col 26 lines 7-13: in this way, before the transmitting module 62 transmits the random access preamble signal to the network side device, the determining module 64 may determine, according to the information about the PRACH resource band or resource band pair, a PRACH used to carry the random access preamble signal of the UE), a physical random access channel PRACH transmit unit used for sending a preamble or a preamble and data (see Li, Col 5 lines 7-10: determining, by the user equipment, according to the information about the PRACH resource band or resource band pair, a PRACH used to carry the random access preamble signal of the user equipment; Col 

Regarding claim 2, Li discloses the RACH resource selection method according to claim 1, further comprising: receiving RACH resource configuration information sent by a network-side device (see Li, Col 19 lines 35-37: before the UE transmits a random access preamble signal, the UE needs to receive the PRACH parameter sent by the base station; Col 25 line 64-Col 26 line 7: the receiving module 63 is further configured to, before the transmitting module 62 transmits the random access preamble signal to the network side device, receive information about a PRACH resource band or resource band pair used to carry the random access preamble signal of the UE, where the information is sent by the network side device, and the information includes a transmission period of the PRACH resource band or resource band pair, a transmission offset of the PRACH resource band or resource band pair in each transmission period, and a frequency domain position of the PRACH resource band or resource band pair).

Regarding claim 3, Li discloses the RACH resource selection method according to claim 1, wherein the RACH resource configuration information comprises at least one of the following: preamble format information of PRACH resources available for selection; time domain location information of PRACH resources available for selection; frequency domain location information of PRACH resources available for selection; a time window corresponding to PRACH transmit units available for selection, wherein a first PRACH transmit unit in the time window is a first valid PRACH transmit unit after the random access process is triggered; N PRACH transmit units available for selection, wherein a first PRACH transmit unit in the N PRACH transmit units is a first valid PRACH transmit unit after the random access process is triggered, and N is a positive integer; and a correspondence between a RACH trigger time and a PRACH transmit set, wherein the PRACH transmit set comprises at least one PRACH transmit unit (see Li, Col 15 lines 37-41: A PRACH resource is distinguished by a time domain, a frequency domain and a code domain. Multiple PRACH resources with a same time-frequency domain identification are collectively called a PRACH resource band, the multiple PRACH resources included in one PRACH resource band is distinguished by the code domain; Col 17 lines 3-10: before the UE transmits a random access preamble signal, the base station needs to transmit a PRACH parameter to the UE. The PRACH parameter may include any one or combination of a format of the random access preamble signal, time-frequency resource information of the PRACH, code domain resource information of the PRACH, a step size of power increase of the PRACH and a parameter for UE in a non-contention mechanism; Col 19 lines 35-43: before the UE 

Regarding claim 5, Li discloses the RACH resource selection method according to claim 4, wherein the RACH parameter comprises at least one of the following: a priority of a service for which RACH is initiated; a reason for triggering connection re-establishment; a PRACH period; and a correlation between a RO and a synchronous signal block SSB (see Li, Col 4 line 61-Col 5 line 3: receiving, by the user equipment, information about a physical random access channel PRACH resource band or resource band pair used to carry the random access preamble signal of the user equipment, where the information is transmitted by the network side device, and the information includes a transmission period of the PRACH resource band or resource band pair, a transmission offset of the PRACH resource band or resource band pair in each transmission period, and a frequency position of the PRACH resource band or resource band pair).

Regarding claim 8, Li discloses the RACH resource selection method according to claim 1, wherein the PRACH transmit unit comprises at least one of the following: an OFDM symbol, a PRACH subframe, a slot, a PRACH slot, a physical random access 

Regarding claim 9, Li discloses the RACH resource selection method according to claim 3, wherein a window length unit of the time window comprises at least one of the following: an OFDM symbol, a PRACH subframe, a slot, a PRACH slot, a physical random access channel occasion RO, a RO association set, a RO combination set, and 

Regarding claim 10, Li discloses a random access channel RACH resource configuration method, applied to a network-side device (see Li, Fig 3 and Fig 4) and comprising: 
sending RACH resource configuration information to user equipment (see Li, Col 5 lines 7-10: determining, by the user equipment, according to the information about the 

Regarding claim 11, Li discloses the RACH resource configuration method according to claim 10, wherein the RACH resource configuration information comprises at least one of the following: preamble format information of PRACH resources available for selection; time domain location information of PRACH resources available for selection; frequency domain location information of PRACH resources available for selection; a time window corresponding to PRACH transmit units available for selection, wherein a first PRACH transmit unit in the time window is a first valid PRACH transmit unit after the random access process is triggered; N PRACH transmit units available for selection, wherein a first PRACH transmit unit in the N PRACH transmit units is a first valid PRACH transmit unit after the random access process is triggered, and N is a positive integer; and a correspondence between a RACH trigger time and a PRACH transmit set, wherein the PRACH transmit set comprises at least one PRACH transmit unit (see Li, Col 15 lines 37-41: A PRACH resource is distinguished by a time domain, a frequency domain and a code domain. Multiple PRACH resources with a same time-frequency domain identification are collectively called a PRACH resource band, the multiple PRACH resources included in one PRACH resource band is distinguished by the code domain; Col 17 lines 3-10: before the UE transmits a random access preamble signal, the base station needs to transmit a PRACH parameter to the UE. The PRACH parameter may include any one or combination of a format of the random access preamble signal, time-frequency resource information of the PRACH, code domain 

Regarding claim 13, Li discloses the RACH resource configuration method according to claim 12, wherein the RACH parameter comprises at least one of the following: a priority of a service for which RACH is initiated; a reason for triggering connection re-establishment; a PRACH period; and a correlation between a RO and a synchronous signal block SSB (see Li, Col 4 line 61-Col 5 line 3: receiving, by the user equipment, information about a physical random access channel PRACH resource band or resource band pair used to carry the random access preamble signal of the user equipment, where the information is transmitted by the network side device, and the information includes a transmission period of the PRACH resource band or resource band pair, a transmission offset of the PRACH resource band or resource band pair in each transmission period, and a frequency position of the PRACH resource band or resource band pair).

Regarding claim 15, Li discloses the RACH resource configuration method according to claim 10, wherein the PRACH transmit unit comprises at least one of the following: an OFDM symbol, a PRACH subframe, a slot, a PRACH slot, a physical random access channel occasion RO, a RO association set, a RO combination set, and an absolute time unit (see Li, Col 3 line 62-Col 4 line 2: determining, by the network side device, a symbol used to carry a PRACH resource band or resource band pair of the random access preamble signal in a subframe, where for a frequency division duplexing system, the symbol is the last one SC-FDMA symbol or OFDM symbol in an uplink subframe; or, for a time division duplexing system, the symbol is last one or last two SC-FDMA symbols or OFDM symbols in an uplink subframe or a special subframe; Col 8 lines 56-60: a generating module, configured to generate a random access preamble signal, where duration of the random access preamble signal is one single carrier frequency division multiple access SC-FDMA symbol or one orthogonal frequency division multiplexing OFDM symbol; Col 20 lines 38-48: The UE may also determine the time-frequency resource information of the PRACH of the random access preamble signal in a pre-defined manner, for example, determining a symbol used to carry a PRACH resource band or resource band pair of the random access preamble signal in a subframe, and for a frequency division duplexing system, the symbol is the last one SC-FDMA symbol or OFDM symbol in an uplink subframe; or, for a time division duplexing system, the symbol is the last one or the last two SC-FDMA symbols or OFDM symbols in an uplink subframe or a special subframe).

Regarding claim 16, Li discloses the RACH resource configuration method according to claim 11, wherein a window length unit of the time window comprises at least one of the following: an OFDM symbol, a PRACH subframe, a slot, a PRACH slot, a physical random access channel occasion RO, a RO association set, a RO combination set, and an absolute time unit (see Li, Col 3 line 62-Col 4 line 2: determining, by the network side device, a symbol used to carry a PRACH resource band or resource band pair of the random access preamble signal in a subframe, where for a frequency division duplexing system, the symbol is the last one SC-FDMA symbol or OFDM symbol in an uplink subframe; or, for a time division duplexing system, the symbol is last one or last two SC-FDMA symbols or OFDM symbols in an uplink subframe or a special subframe; Col 8 lines 56-60: a generating module, configured to generate a random access preamble signal, where duration of the random access preamble signal is one single carrier frequency division multiple access SC-FDMA symbol or one orthogonal frequency division multiplexing OFDM symbol; Col 20 lines 38-48: The UE may also determine the time-frequency resource information of the PRACH of the random access preamble signal in a pre-defined manner, for example, determining a symbol used to carry a PRACH resource band or resource band pair of the random access preamble signal in a subframe, and for a frequency division duplexing system, the symbol is the last one SC-FDMA symbol or OFDM symbol in an uplink subframe; or, for a time division duplexing system, the symbol is the last one or the last two SC-FDMA symbols or OFDM symbols in an uplink subframe or a special subframe).

Regarding claim 17, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 18, it is rejected for the same reasons as set forth in claim 2. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 20, it is rejected for the same reasons as set forth in claim 10. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,980283 to Li et al. (hereafter Li) in view of US Pub. 2016/0021681 to NAN et al. (hereafter NAN).

Regarding claim 4, Li discloses the RACH resource selection method according to claim 3, Li discloses the base station and the UE may determine the PRACH parameter according to a predefined manner or other manners (see Li, Col 16 lines 65-67), which reads on the teaching of wherein window length information of the time window is comprised in the RACH resource configuration information, or is obtained based on a correspondence between a RACH parameter and the window length information that is comprised in the RACH resource configuration information, or is agreed in advance; and a value of N is comprised in the RACH resource configuration information, or is obtained based on a correspondence between the RACH parameter 
Also, NAN discloses wherein window length information of the time window is comprised in the RACH resource configuration information, or is obtained based on a correspondence between a RACH parameter and the window length information that is comprised in the RACH resource configuration information, or is agreed in advance; and a value of N is comprised in the RACH resource configuration information, or is obtained based on a correspondence between the RACH parameter and the value of N that is comprised in the RACH resource configuration information, or is agreed in advance (see NAN, ¶ 0083: within a predefined time span and/or frequency bandwidth, a fixed difference or ratio may exist between PRACH resource quantities corresponding to at least two PRACH resource configurations. For example, within a time span T1, a PRACH resource quantity corresponding to a first PRACH resource configuration in the at least two PRACH resource configurations is Num1, and a PRACH resource quantity corresponding to a second PRACH resource configuration is Num2; a ratio of Num1 to Num2 is fixed r1, or a difference between Num1 and Num2 is fixed, and Num1 and Num2 may be the same (that is, the difference is 0 or the ratio is 1) or different; ¶ 0084: If a channel characteristic value in the channel characteristic range corresponding to the first PRACH resource configuration is less than a channel characteristic value in the channel characteristic range corresponding to the second PRACH resource configuration, within a predefined time span and/or frequency bandwidth, a PRACH resource quantity corresponding to the first PRACH resource configuration is greater than or equal to a PRACH resource quantity corresponding to the second PRACH pre-agree on correspondences between the at least two PRACH resource configurations indicated by each PRACH configuration index and the channel characteristic ranges).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by NAN and incorporate it into the system of Li for efficient reception of random access preambles (see NAN, ¶ 0007).

Regarding claim 12, Li discloses the RACH resource configuration method according to claim 11, Li discloses the base station and the UE may determine the PRACH parameter according to a predefined manner or other manners (see Li, Col 16 
Also, NAN discloses wherein window length information of the time window is comprised in the RACH resource configuration information, or is obtained based on a correspondence between a RACH parameter and the window length information that is comprised in the RACH resource configuration information, or is agreed in advance; and a value of N is comprised in the RACH resource configuration information, or is obtained based on a correspondence between the RACH parameter and the value of N that is comprised in the RACH resource configuration information, or is agreed in advance (see NAN, ¶ 0083: within a predefined time span and/or frequency bandwidth, a fixed difference or ratio may exist between PRACH resource quantities corresponding to at least two PRACH resource configurations. For example, within a time span T1, a PRACH resource quantity corresponding to a first PRACH resource configuration in the at least two PRACH resource configurations is Num1, and a PRACH resource quantity corresponding to a second PRACH resource configuration is Num2; a ratio of Num1 to Num2 is fixed r1, or a difference between Num1 and Num2 is fixed, and Num1 and Num2 may be the same (that is, the difference is 0 or the ratio is 1) or different; ¶ 0084: pre-agree on correspondences between the at least two PRACH resource configurations indicated by each PRACH configuration index and the channel characteristic ranges).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught .

Claims 6, 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,980283 to Li et al. (hereafter Li) in view of US Pub. 2021/0105813 to LEE et al. (hereafter Lee).

Regarding claim 6, Li discloses the RACH resource selection method according to claim 3, but does not explicitly discloses wherein the RACH resource configuration information further comprises at least one of the following: a probability of selecting a PRACH transmit unit from the time window; and a probability of selecting a PRACH transmit unit from the N PRACH transmit units.
However, Lee discloses  wherein the RACH resource configuration information further comprises at least one of the following: a probability of selecting a PRACH transmit unit from the time window; and a probability of selecting a PRACH transmit unit from the N PRACH transmit units (see Lee, ¶ 0196: the selection probability is equal for all non-anchor carrier PRACH resources and the probability of selecting one PRACH resource on a given non-anchor carrier is (1-nprach-ProbabilityAnchor)/(number of non-anchor NPRACH resources); ¶ 240: For NB-IoT, randomly select one of the PRACH resources corresponding to the selected enhanced coverage level according to the configured probability distribution, and select the Random Access Preambles group corresponding to the PRACH resource and the support for multi-tone Msg3 transmission. A UE supporting multi-tone Msg3 shall only select the single-tone Msg3 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Lee and incorporate it into the system of Li to reduce collision probability of UEs in a random access procedure (see Lee, ¶ 0026).

Regarding claim 7, Li discloses the RACH resource selection method according to claim 3, but does not explicitly disclose wherein the selecting a PRACH transmit unit specifically comprises at least one of the following: selecting the PRACH transmit unit from the time window based on an agreed probability; and selecting the PRACH transmit unit from the N PRACH transmit units based on an agreed probability.
However, Lee discloses wherein the selecting a PRACH transmit unit specifically comprises at least one of the following: selecting the PRACH transmit unit from the time window based on an agreed probability; and selecting the PRACH transmit unit from the N PRACH transmit units based on an agreed probability (see Lee, ¶ 0196: the selection probability is equal for all non-anchor carrier PRACH resources and the probability of selecting one PRACH resource on a given non-anchor carrier is (1-nprach-ProbabilityAnchor)/(number of non-anchor NPRACH resources); ¶ 240: For NB-IoT, randomly select one of the PRACH resources corresponding to the selected enhanced coverage level according to the configured probability distribution, and select the 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Lee and incorporate it into the system of Li to reduce collision probability of UEs in a random access procedure (see Lee, ¶ 0026).

Regarding claim 14, Li discloses the RACH resource configuration method according to claim 11, but does not explicitly disclose wherein the RACH resource configuration information further comprises at least one of the following: a probability of selecting a PRACH transmit unit from the time window; and a probability of selecting a PRACH transmit unit from the N PRACH transmit units.
However, Lee discloses wherein the RACH resource configuration information further comprises at least one of the following: a probability of selecting a PRACH transmit unit from the time window; and a probability of selecting a PRACH transmit unit from the N PRACH transmit units (see Lee, ¶ 0196: the selection probability is equal for all non-anchor carrier PRACH resources and the probability of selecting one PRACH resource on a given non-anchor carrier is (1-nprach-ProbabilityAnchor)/(number of non-anchor NPRACH resources); ¶ 240: For NB-IoT, randomly select one of the PRACH 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Lee and incorporate it into the system of Li to reduce collision probability of UEs in a random access procedure (see Lee, ¶ 0026).

Regarding claim 19, Li discloses the user equipment according to claim 17, wherein the RACH resource configuration information comprises at least one of the following: preamble format information of PRACH resources available for selection; time domain location information of PRACH resources available for selection; frequency domain location information of PRACH resources available for selection; a time window corresponding to PRACH transmit units available for selection, wherein a first PRACH transmit unit in the time window is a first valid PRACH transmit unit after the random access process is triggered; N PRACH transmit units available for selection, wherein a first PRACH transmit unit in the N PRACH transmit units is a first valid PRACH transmit unit after the random access process is triggered, and N is a positive integer; and a 
Li does not explicitly disclose wherein the processor is configured to perform at least one of the following steps: selecting the PRACH transmit unit from the time window based on an agreed probability; and selecting the PRACH transmit unit from the N PRACH transmit units based on an agreed probability.
However, Lee discloses wherein the processor is configured to perform at least one of the following steps: selecting the PRACH transmit unit from the time window 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Lee and incorporate it into the system of Li to reduce collision probability of UEs in a random access procedure (see Lee, ¶ 0026).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. 2010/0331003 to Park et al. discloses fast retry of transmitting random access preamble using bitmap information.
US Pub. 2012/0320842 to Jeong et al. discloses apparatus and method for accessing random access channel in a wireless communication system.
US Pub. 2020/0205202 to TAKAHASHI et al. discloses monitoring a random access response corresponding to the first random access preamble.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/           Primary Examiner, Art Unit 2464